Citation Nr: 0938283	
Decision Date: 10/08/09    Archive Date: 10/22/09

DOCKET NO.  06-27 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for residuals of 
stress fracture of the right femoral head and, if so, whether 
service connection is warranted.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from January 1999 to July 
2001.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, which confirmed and continued the prior 
denial of service connection for stress fracture residuals of 
the right femoral head.  

The Board notes that evidence associated with the claims file 
since the issuance of the prior final denial in October 2004 
includes additional service treatment records, which were 
received in May 2007.  Applicable regulations provide that, 
at any time after VA issues a decision on a claim, if VA 
receives or associates with the claims file relevant official 
service department records that existed and had not been 
associated with the claims file when VA first decided the 
claim, VA will reconsider the claim, notwithstanding 
paragraph (a) of the same section (which defines new and 
material evidence).  The regulation further identifies 
service records related to a claimed in-service event, 
injury, or disease as relevant service department records.  
38 C.F.R. § 3.156(c)(1)(i).  As such, new and material 
evidence is not needed to reopen a previously denied claim 
when relevant service treatment records and/or any other 
relevant service department records are received after a 
prior final denial.  Rather, the claim is simply reviewed on 
a de novo basis.  In the instant case, the Board finds that 
the newly received service treatment records do not relate to 
any in-service event, injury, or disease relevant to the 
Veteran's claimed stress fracture residuals of the right 
femoral head.  Therefore, the newly received service 
treatment records fall outside of the scope of 38 C.F.R. § 
3.156(c) and, as such, new and material evidence is required 
in order to reopen the Veteran's claim.

The Board observes that the RO appears to have made an 
implicit determination in the April 2006 rating decision that 
new and material evidence had been received in that it 
adjudicated the merits of the underlying service connection 
claim.  Despite the determination reached by the RO, the 
Board must find new and material evidence in order to 
establish its jurisdiction to review the merits of a 
previously denied claim.  See Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366 (Fed. 
Cir. 2001); see also VAOPGCPREC 05-92.  Therefore, the Board 
has characterized the issue as shown on the first page of 
this decision.

For the reasons stated below, the Board concurs with the RO's 
determination that new and material evidence has been 
received to reopen the previously denied claim, but finds 
that additional development is required with respect to the 
underlying service connection claim.  Accordingly, the 
service connection claim will be REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the Veteran if additional action is required on her 
part.


FINDINGS OF FACT

1.  Service connection was previously denied for residuals of 
stress fracture of the right femoral head in an October 2004 
rating decision.  The Veteran was informed of this decision, 
including her right to appeal, and she did not appeal.

2.  The evidence received since the last prior denial of 
service connection for residuals of stress fracture of the 
right femoral head was not previously submitted to agency 
decisionmakers, relates to an unestablished fact necessary to 
substantiate the claim, is not cumulative nor redundant of 
the evidence of record at the time of the last prior final 
denial, and raises a reasonable possibility of substantiating 
the claim.


CONCLUSION OF LAW

New and material evidence has been received to reopen the 
claim of entitlement to service connection for residuals of 
stress fracture of the right femoral head.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board's decision to reopen the Veteran's claim of 
entitlement to service connection for residuals of stress 
fracture of the right femoral head is completely favorable 
and, in that regard, no further action is required to comply 
with the Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations.  Consideration of the merits of the 
Veteran's claim is deferred, however, pending additional 
development consistent with the VCAA.
 
The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claims.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).  

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Evidence of 
continuity of symptomatology from the time of service until 
the present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  The 
Board does note, however, that lay evidence can be competent 
and sufficient to establish a diagnosis of a condition when 
(1) a layperson is competent to identify the medical 
condition, (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms 
at the time supports a later diagnosis by a medical 
professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir. 2007).

Service connection was previously denied for residuals of 
stress fracture of the right femoral head in an October 2004 
rating decision.  The Veteran was informed of this decision, 
including her right to appeal, and she did not appeal.  
Consequently, that decision is now final.  

Despite the finality of a prior decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed. 38 U.S.C.A. § 5108; 38 
C.F.R. 
§ 3.156(a).  The United States Court of Appeals for Veterans 
Claims (Court) has held that, when "new and material 
evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  
Further, the Court has also held that in order to reopen a 
previously and finally disallowed claim there must be new and 
material evidence presented since the time that the claim was 
finally disallowed on any basis, not only since the time that 
the claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273, 285 (1996) (overruled on other grounds).

For claims filed on or after August 29, 2001, 38 C.F.R. § 
3.156(a) provides that a claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  

The evidence on file at the time of the October 2004 rating 
decision included the Veteran's service treatment records.  
In pertinent part, these records reflect she was treated in 
April 1999 for complaints of right thigh pain which she 
related to an injury sustained in a fall.  Initial 
assessments included mild right thigh strain.  However, 
subsequent records reflect that bone scan revealed stress 
fracture of the right proximal femur head.  Thereafter, X-
rays conducted in May 1999 were normal.  Additional records 
from May and June 1999 note decreased symptoms of the stress 
fracture, with no apparent treatment for this condition 
subsequent to June 1999.  

Also on file were post-service medical records dated in 2004.  
However, these records did not contain any entries indicating 
any diagnosis of or treatment for a condition associated with 
the right lower extremity.

The record also reflects the Veteran failed to report for a 
VA medical examination scheduled for October 2004.

The October 2004 rating decision denied the Veteran's claim, 
in essence, because there was no evidence showing a current 
disability due to the in-service right femoral head stress 
fracture.

The evidence added to the record since the time of the last 
prior denial includes statements from the Veteran, as well as 
additional post-service medical records which cover a period 
through 2006.  Among other things, these records reflect the 
Veteran was treated in September 2006 for complaints of 
tingling, aching, and numbness in the right lower extremity.  
Physical and neurological examination revealed a slight 
asymmetry in the length of the lower extremities with a 
quarter of an inch difference between the right and left leg 
and discomfort at the right buttock with internal rotation at 
the right hip.  She was assessed with right sacroiliac joint 
dysfunction.  These records also note the history of her in-
service femoral head fracture, that she initially recovered 
well from it, and that her present symptoms developed 2 years 
after her separation from service.  Moreover, it was stated 
that the Veteran's current symptoms "may be related to her 
initial fall in 1991 [which resulted in the stress 
fracture]" but was most likely related to a shift in her 
pelvis during the time of her first pregnancy in 2001.  

In short, the evidence added to the record indicates the 
Veteran does have a current disability that may be due to the 
in-service stress fracture.  As such, this evidence relates 
to the reason for the prior denial.  Moreover, the evidence 
received in connection with a claim to reopen is presumed to 
be true for the purpose of determining whether new and 
material evidence has been submitted, without regard to other 
evidence of record.  Duran v. Brown, 7 Vet. App. 216, 220 
(1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
Therefore, the Board finds that the evidence received since 
the last prior denial was not previously submitted to agency 
decisionmakers, relates to an unestablished fact necessary to 
substantiate the claim, is not cumulative nor redundant of 
the evidence of record at the time of the last prior final 
denial, and raises a reasonable possibility of substantiating 
the claim.  Accordingly, new and material evidence has been 
received to reopen the previously denied claim in accord with 
38 C.F.R. § 3.156(a).

Adjudication of the claim does not end with the determination 
that new and material evidence has been received.  The Board 
must now address the merits of the underlying service 
connection claim.  In the adjudication that follows, the 
presumption that the evidence submitted to reopen the claim 
is presumed to be true without regard to other evidence of 
record no longer applies.

As already stated, for the reasons addressed in the REMAND 
portion of the decision below, a remand is required in order 
to satisfy the duties to assist and notify regarding the 
merits of the underlying service connection claim.


ORDER

New and material evidence having been received, the appeal to 
reopen a claim of entitlement to service connection for 
residuals of stress fracture of the right femoral head is 
granted.  To this extent only, the benefit sought on appeal 
is allowed.


REMAND

Regarding the duty to assist, the Board finds that additional 
medical examination and opinion are necessary in order to 
resolve whether the Veteran has a current disability as 
residual of the in-service stress fracture.

As already stated, the September 2006 private medical records 
indicate that Veteran's current symptoms "may be related to 
her initial fall in 1991 [which resulted in the stress 
fracture]" but was most likely related to a shift in her 
pelvis during the time of her first pregnancy in 2001.  The 
Board acknowledges that the Veteran's service treatment 
records reflect she was pregnant in 2001 while on active 
duty, but the other records indicate that her current 
complaints originated with her 2005 pregnancy, not her 2001 
pregnancy.  Moreover, it is not clear from these records that 
the shift in pelvis referenced in these records affected the 
site of the in-service stress fracture, or is a separate and 
distinct condition from anything that occurred during 
service.  As for the opinion that the current symptoms "may 
be" related to her in-service fracture, the Court has found 
that medical opinions expressed in such speculative terms do 
not provide the degree of certainty required for a grant of 
service connection.  See Stegman v. Derwinski, 3 Vet. App. 
228, 230 (1992); Bostain v. West, 11 Vet. App. 124, 127-28, 
quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) (a medical 
opinion expressed in terms of "may" also implies "may or may 
not" and is too speculative to establish a plausible claim"); 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) ("may or may 
not" language by physician is too speculative).  Therefore, 
the Board finds that this opinion is too deficient to warrant 
a grant of service connection.

The Board acknowledges that the Veteran was already accorded 
a VA medical examination in February 2006 regarding this 
case, at which the examiner opined that the Veteran's 
perceived symptoms related to right femur were less likely as 
not (that is less than 50/50 probability) caused by or result 
of injury incurred during military service.  However, the 
only rationale provided by the examiner appears to be the 
notation that the Veteran had a symptom-free period of time 
from 1999 to 2004 and had current symptoms only very 
intermittently.  The Board finds that such rationale is not 
adequate for resolution of this case, especially as it does 
not address the possibility that the Veteran's 2005 pregnancy 
may have aggravated the site of the in-service stress 
fracture, resulting in current disability.  As such, it is 
possible that the current disability is related to the in-
service injury.

In view of the foregoing, the Board finds that a remand is 
required in order to accord the Veteran a new examination to 
provide clarification as to the etiology of her current 
disability of the right lower extremity.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991) (when the medical 
evidence of record is insufficient, in the opinion of the 
Board, or of doubtful weight or credibility, the Board must 
supplement the record by seeking an advisory opinion, 
ordering a medical examination, or citing recognized medical 
treatises that clearly support its ultimate conclusions).  

Since the Board has determined that a new examination is 
necessary in the instant case, the Veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 addresses the consequences of a Veteran's failure to 
attend scheduled medical examinations.  That regulation at 
(a) provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination, action shall be taken.  At (b) it is provided 
that when a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
However, when the examination is scheduled in conjunction 
with any other original claim, a reopened claim for a benefit 
which was previously disallowed, or a claim for increase, the 
claim shall be denied.

With respect to the duty to notify, the Board observes that 
the Veteran was sent VCAA-compliant notification via a 
February 2006 letter which, in pertinent part, informed the 
Veteran of what was necessary to substantiate a service 
connection claim, what information and evidence she must 
submit, what information and evidence will be obtained by VA, 
and the need for the Veteran to advise VA of or to submit any 
evidence in her possession that was relevant to the case.  
However, it does not appear that the notice provided to the 
Veteran with respect to the instant case included information 
regarding disability rating(s) and effective date(s) as 
mandated by the Court's holding in Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  As a remand is already required in 
this case, the Board concludes that the Veteran should be 
provided with this requisite notice.

For these reasons, the appeal is REMANDED for the following:

1.  The AMC/RO should send the Veteran 
corrective notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. 
§ 3.159(b), that includes an explanation 
as to the information or evidence needed 
to establish a disability rating and 
effective date for the claim on appeal, as 
outlined by the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

2.  The AMC/RO should obtain the names 
and addresses of all medical care 
providers who have treated the Veteran 
for problems associated with her right 
lower extremity since November 2006.  
After securing any necessary release, the 
AMC/RO should obtain those records not on 
file.

3.  After obtaining any additional 
records to the extent possible, the 
Veteran should be afforded an examination 
to address the current nature and 
etiology of her right lower extremity 
disorder.  The claims folder should be 
made available to the examiner for review 
before the examination; the examiner must 
indicate that the claims folder was 
reviewed.

Following evaluation of the Veteran, the 
examiner must express an opinion as to 
whether it is at least as likely as not 
(50 percent or greater likelihood) that 
the Veteran has a current disability of 
the right lower extremity that was 
incurred in or otherwise the result of 
active service, to include the stress 
fracture to the right femoral head 
therein.  In making this opinion, the 
examiner should also address whether the 
Veteran's 2001 and/or 2005 pregnancies 
aggravated the site of the in-service 
stress fracture, resulting in current 
disability, or whether the complaints are 
a separate and distinct disability from 
anything that happened in service.

A complete rationale for any opinion 
expressed should be provided.

4.  Thereafter, the AMC/RO should review 
the claims folder to ensure that the 
foregoing requested development has been 
completed.  In particular, the AMC/RO 
should review the examination report to 
ensure that it is responsive to and in 
compliance with the directives of this 
remand and if not, the AMC/RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

5.  After completing any additional 
development deemed necessary, the AMC/RO 
should readjudicate the issue on appeal 
in light of any additional evidence added 
to the records assembled for appellate 
review.  

If the benefits requested on appeal are not granted to the 
Veteran's satisfaction, the Veteran and her representative 
should be furnished a Supplemental Statement of the Case 
(SSOC), which addresses all of the evidence obtained after 
the issuance of the last SSOC in December 2006, and provides 
an opportunity to respond.  The case should then be returned 
to the Board for further appellate consideration, if in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


